08/18/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: OP 20-0410


                                       OP 20-0410


 MIGUEL GARDIPEE,

              Petitioner,

       v.                                                         ORDER

 JAMES SALMONSEN,Acting Warden,

              Respondent.


      Representing himself, Miguel Gardipee has filed a verified petition for a writ of
habeas corpus with exhibits. Upon review ofhis petition, we deem it appropriate to require
a response. Therefore,
      IT I S ORDERED that the Attorney General or counsel for the Department of
Correction is GRANTED thirty days from the date of this Order in which to prepare, file,
and serve a written response to the petition for writ of habeas corpus together with any
appropriate documentary exhibits.
      The Clerk of the Supreme Court is directed to provide a copy of this Order to the
Attorney General; to counsel for the Department of Corrections; and to Petitioner
personally.
      DATED this "e'day of August, 2020.




                                                               Justice




                                                                      FILED
                                                                     AUG 1 8 2020
                                                                  Bowen Greenwoon
                                                                Clerk of Supr2rne C04;,"